NELSON, Circuit Justice.
I, Upon a full consideration of the proofs concerning the originality of the improvement in the machinery for making' hook-headed spikes, for which a patent was granted to Henry Burden on the 2d of September, 1840. I am of opinion, that the weight of it is in favor of the claim of Burden, as the first and original inventor; and that, if the case turned upon this question, the plaintiffs would be entitled to an injunction. The proof is conflicting, and some parts of it are irreconcilable, but the most satisfactory conclusion, in my judg*225ment, is the one above stated. Burden has the first patent, and the evidence on the part of the defendants is not sufficiently specific and decisive upon the question of originality, to overthrow it; on the contrary, independently of the patent, the preponderance of proof is in support of it.
II. In respect to the second ground of de-fence, I have not been able to bring my mind to doubt, that the agreement entered into by Burden and the defendants, on the 14th of October, 1845, in pursuance of a compromise of existing differences and disputes concerning patent rights, and, among others, the right now in question, contains a license to the defendants to manufacture the hook-headed spike upon the improved machine as patented to Burden on the 2d of September, 1840.
In coming to this conclusion, I lay out of the case entirely the oral evidence given in explanation of the agreement, and of the intent of the parties in entering into.it, and confine myself to an examination of the language of the parties in the instrument itself, in connection with the subject matters that led to the compromise. The oral evidence of the intent and meaning of the parties, in explanation of the agreement, is wholly inadmissible, and ought not to have been received. ' The agreement, being in writing, must speak for itself.
There were at the time two principal matters of difference between the parties, namely, the right to manufacture the hook-headed spike with the bending lever, and the right to make the patent horse-shoe. A suit was pending between them in respect to the former right, which was deemed the most important of the two by Burden. Indeed, the correspondence between the parties shows that this was the chief matter in dispute, the one in which the parties felt the deepest interest, ana in respect to which a settlement was deemed most desirable. Now, reading the agreement of the 14th of October. 1845, with these facts in view, it is impossible to hesitate as to its legal import and effect upon the matters in controversy. It recites the suit pending in favor of Burden against the defendants, for an infringement of the patent of 1840 by manufacturing the hook-headed spike, and that both parties claimed the right to manufacture the article; and it is then agreed, that the suit shall be discontinued, each party paying his own costs, and «that each may thereafter manufacture and vend spikes of such kind and character as they see fit, • notwithstanding their previous conflicting claims. It then recites, that each claimed the right to manufacture the patent horse-shoe, and that Burden claimed the exclusive right, and it is then agreed, that the defendants shall cease the manufacture, and that Burden may continue it; and then follow mutual releases of all claims and demands and causes of action, for alleged previous infringements of patent rights claimed by the respective parties, down to that time. Why stipulate that the defendants might thereafter manufacture and vend spikes of any character and description, without regard to previous claims to the contrary, if it was not intended.to admit or concede the right to manufacture the hook-headed spike? And ■ how can we say that this particular spike is not embraced in the stipulation? What is meant by the agreement, that the defendants may manufacture spikes “of such kind and character as they see fit, notwithstanding their” (the parties’) “conflicting claims to this time,” if it was intended to exclude the hook-headed? The argument is quite as strong and well-founded to exclude spikes of any other description — indeed stronger, if it were possible, as this particular spike was the principal item in controversy at the time of the compromise or settlement, and a suit was pending in respect to it. The language of the instrument is certainly most remarkable, if it was intended by the parties to exclude the defendants from the right to make this particular spike; as there are not only no words of exclusion or prohibition, but an express admission of the right, in terms so full and specific that no argument can make it clearer. We are asked to interpret a stipulation to make any .kind of spikes the parties see fit, to mean any kind except the hook-headed; and that, too, in the case of a compromise of a disputed right to manufacture spikes of this character and description, among other matters, this being regarded as the principal one. I think it impossible to come to any such conclusion, without a disregard of the clear import of the agreement.
III. The compromise and agreement of Burden bind the plaintiffs. He was possessed, at the time, of the legal title to the patent of 1840, and exercised all the acts of ownership over it, with their knowledge and presumed assent. The suit for the infringement was in his name, and was one of the subjects of the settlement; and, besides, be was the agent of the plaintiffs at the time, and the principal stockholder in their company. Being the holder of the legal interest in the patent, he was competent to settle the disputed claims in respect to the improvement, and, conceding that the plaintiffs possessed the equitable title, the settlement, under the circumstances stated, was, in judgment of law, with their privity and assent.
The bill must be dismissed, with costs, 3
[On appeal to the supreme court the above decree was reversed, and the case remanded to *226this court with directions that an account be taken by a master. 14 How. (55 U. S.) 193. For further proceedings in this litigation, see Cases Nos. 14,196-14,199.]

 Decree. This cause having heretofore been brought to a hearing upon the pleadings, and proofs, and counsel for the respective parties having been heard, and due deliberation thereupon had, and it appearing to the said court that the said Henry Burden was the first and original inventor of the improvement in the spike machine in the bill of complaint mentioned, and for which a patent was issued to the said Henry Burden, bearing date on the 2nd of September, *2261840, as in said bill of complaint set forth, and that the said complainants have a full and perfect title to the said patent for said improvement, by assignment from the said Henry Burden, as is stated and set forth in • the bill of comDlaint; but it also further appearing to the court, on the pleadings and proofs, that the instrument in writing bearing date the 14th of October, 1845, stated and set forth in said bill of complaint, and also in the answer of the said defendants thereto, entered into upon a settlement and compromise of certain conflicting claims, between the said parties, and, among others, of mutual conflicting claims to the improvements in the spike machine in said bill mentioned, and which said instrument was executed by the said Henry Burden of the one part, and the said defendants of the other, the said Henry Burden at the time being the pat-entee and legal owner of the said improvements, and fully authorized to settle and adiust the said conflicting claims, did, in legal effect and by just construction, impart and authorize and convey a right to the defendants to use the said improvements in the manufacture of the hook-headed spike, without limitation as to the number of machines so by them to be used, or as to the place or district in which to be used: Therefore, it is ordered, adjudged, and decreed that the said bill of complaint be and the same is hereby dismissed, with costs to be taxed, and that the defendants have execution therefor.